DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method for controlling a plurality of ultrasonic transducers in a fingerprint sensing system, the fingerprint sensing system comprising a cover plate having a sensing surface configured to be touched by a finger, and a plurality of ultrasonic transducers located at the periphery of the cover plate, wherein the ultrasonic transducers are non-overlapping with an active sensing area of the fingerprint sensing system, and wherein the plurality of ultrasonic transducers are configured to transmit an acoustic signal propagating in the cover plate, receive an ultrasonic signal having interacted with an object in contact with the sensing surface, and to determine properties of the object based on the received ultrasonic signal; the method comprising: in response to a first input, controlling a power level of the plurality of transducers such that at least a portion of the sensing surface has a first feature detection resolution; and in response to a second input, controlling the power level of the plurality of transducers such that at least a portion of the sensing surface has a second feature detection resolution, different from the first feature detection resolution; wherein controlling the power level of the plurality of transducers comprises adjusting a duty cycle of a drive signal provided to the plurality of transducers
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627